Citation Nr: 1202162	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-48 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for tinnitus has been submitted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Regional Office (RO) in Portland, Oregon rating decision that, in relevant part, reopened the Veteran's claim and denied it on the merits.

As noted, the February 2008 rating decision reopened the Veteran's claim.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Veteran had a hearing before the undersigned in June 2011.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied entitlement to service connection for tinnitus, finding that the condition was not incurred in or caused by military service.      

2.  Evidence received since the November 2004 rating decision raises a reasonable possibility of substantiating the Veteran's tinnitus claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the November 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for tinnitus is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that his current tinnitus was caused by his in-service noise exposure.  Specifically, the Veteran reports loud noise exposure primarily from working in the engine room of an aircraft carrier and standing watch on the flight deck.         

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, a November 2004 rating decision denied service connection for tinnitus.  The rating decision concluded that his current bilateral tinnitus was not incurred in or caused by military service.  The Veteran did not appeal the denial by submitting a timely notice of disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  

As a result, a claim of service connection for tinnitus may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for tinnitus was denied in a November 2004 rating decision.  The evidence of record at the time of the November 2004 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records, a March 2004 private audiogram and report, and a November 2004 VA medical examination report.

The Veteran's STRs include no complaints, treatment, or diagnosis of tinnitus or other ear problems in service.  Indeed, the Veteran does not contend that he reported tinnitus or otherwise sought treatment for tinnitus during service.    

After service, there is no record of treatment for tinnitus for multiple decades.  In March 2004, the Veteran received a private audiogram and evaluation.  The record of such evaluation does not include a report of tinnitus, but the Veteran did report difficulty hearing in the higher frequencies and dizziness.  

The Veteran was afforded a VA examination in November 2004.  At that time, the Veteran reported a long-standing gradual bilateral hearing loss and frequent tinnitus bilaterally that sounded like "static."  The Veteran stated that he started noticing the tinnitus about 10 year previously.  He indicated that he had been an engineman in service and had worked without hearing protection.  Post-service, the Veteran denied occupational noise exposure, but acknowledged periodic recreational noise exposure without hearing protection.  As to the etiology of the Veteran's tinnitus, the examiner concluded, "The tinnitus is not the result of events during active military service since he started to notice it about ten years ago, more than 25 years after separating from service."  

The RO denied the claim in November 2004.  The RO concluded that the Veteran's current bilateral tinnitus was not incurred in or caused by military service, as there was no evidence of tinnitus in service, within a short period after separation from service, or evidence that his current tinnitus was related to military service.  

The Veteran submitted an application to reopen his claim of service connection for tinnitus in October 2007.  Evidence received since the November 2004 rating decision consists of several lay statements from the Veteran, including from a June 2011 Board hearing; VA medical records; and a January 2008 VA examination report.

Again, the Veteran claims he should be service connected for tinnitus that he believes was caused by his military service.

For evidence to be new and material in this matter, it would have to tend to show that the Veteran had tinnitus in service or that his current tinnitus was caused or aggravated by his military service.  The Board finds the evidence received since the November 2004 rating decision does.

Specifically, the Veteran in oral and written statements has provided additional detail on his in-service acoustic trauma and the onset and development of his tinnitus.  During his June 2011 Board hearing, the Veteran stated that he believed his tinnitus began during his military service, but that he ignored it for many years.  The Veteran also indicated that he could not recall a specific injury or time of onset of tinnitus.    

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the Veteran's statements suggest that his current tinnitus may have had its onset during his military service and that, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for tinnitus on the merits. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for tinnitus.

In that regard, the Board notes that the Veteran was afforded a VA examination in January 2008 in connection with his claim for service connection for tinnitus.  After reviewing the medical records and performing a physical examination, the examiner opined that the Veteran's current tinnitus was less likely as not caused by or a result of exposure to loud noises in the military without adequate hearing protection.  As to rationale, the examiner noted that the Veteran currently was service-connected for bilateral hearing loss, but that he had an ambiguous time of onset of tinnitus.  Specifically, that he indicated during the examination that the tinnitus began "10 years or more" previously.  Since the Veteran had been out of the service for at least 43 years, the examiner concluded that it was less likely as not that the current tinnitus was related to service.    

The Board notes that since the January 2008 VA examination, the then Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  In this case, the January 2008 VA examiner stated that tinnitus was less likely as not caused by or a result of in-service acoustic trauma, but he did not specifically discuss delayed-onset tinnitus or other possible causes, including whether the Veteran's tinnitus may be due to his service-connected hearing loss.

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the 2010 training letter on this issue, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's current bilateral tinnitus.

Finally, during his June 2011 Board hearing the Veteran and his representative expressed concern about the objectivity of one of the Veteran's examiners.  While the Veteran did not recall the name of the individual, as the examiner was noted to be female the Board finds that referral of the Veteran's claim to the male January 2008 VA examiner for a supplemental opinion poses no danger of prejudicing the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims file to the January 2008 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current bilateral tinnitus.  The examiner/reviewer is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  For the purpose of the requested opinion, the examiner/reviewer may presume that the Veteran had in-service noise exposure as reported.

The examiner/reviewer should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner/reviewer should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.  The examiner/reviewer should also consider the applicability of delayed-onset tinnitus to the Veteran's condition.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


